Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered April 28, 1993, convicting defendant, upon his pleas of guilty, of robbery in the first and third degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 6 to 12 years and 2>Vi to 7 years, respectively, unanimously affirmed.
Defendant’s motion to dismiss the indictment for unconstitutional preaccusation delay (People v Singer, 44 NY2d 241) was properly denied (see, People v Taranovich, 37 NY2d 442, 445). The 14-month delay, a product of defendant’s flight as well as lack of communication between law enforcement agencies, was not excessive, the charge was serious, and defendant’s sole claim of prejudice rests entirely on time computations as to sentencing and speculative predictions *255about possible decisions by the Parole Board. Concur—Ellerin, J. P., Wallach, Kupferman, Ross and Mazzarelli, JJ.